Citation Nr: 0844717	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-39 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral lower 
leg disability, claimed on a direct basis as well as 
secondary to a low back disability.

3.  Entitlement to service connection for residuals of a left 
kidney contusion.  

4.  Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1962 to October 1966.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of June 2004 and November 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  These decisions 
denied, in part, the veteran's service connection claims for 
a kidney contusion, a low back disability, an eye disability, 
and a bilateral lower leg disability.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Clarification of issue on appeal

The veteran has alternatively contended that his claimed 
bilateral leg disabilities are directly due to service or are 
secondary to a back disability, for which he seeks service 
connection on a direct basis.  Although the May 2006 
statement of the case (SOC) denominated the issue as 
"service connection for bilateral lower leg condition as 
secondary to low back pain", it is clear that the claim was 
denied on both a direct and a secondary basis.  See the SOC, 
page 12.  The Board will also address both theories of 
entitlement in its analysis below.    



Remanded issue

The issue of entitlement to service connection for an eye 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Issues not on appeal

The June 2004 RO rating decision also granted service 
connection for hearing loss and tinnitus and denied service 
connection for diabetes and diabetic retinopathy.  
The veteran has not disagreed with those decisions, and those 
matters are therefore not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Additionally, in October 2006, the RO denied the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The veteran did not timely file his 
substantive appeal 
(VA Form 9), and the RO notified the veteran that his appeal 
had been closed.  See an April 23, 2008 letter from the RO to 
the veteran.  Accordingly, that issue is not before the Board 
and will be discussed no further herein.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran's currently diagnosed low back 
disability is related to his military service.

2.  The competent medical evidence of record does not support 
a finding that a bilateral lower leg disability currently 
exists.

3.  The veteran's claim of entitlement to service connection 
for a bilateral lower leg disability secondary to a low back 
disability is not based on a service-connected disability.

4.  The competent medical evidence of record does not support 
a finding that residuals from an in-service left kidney 
contusion currently exist.


CONCLUSIONS OF LAW

1.  The veteran's low back disability was not incurred in or 
aggravated by the veteran's active service, and such may not 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A bilateral lower leg disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008). 

3.  The veteran's claim of entitlement to service connection 
for a bilateral lower leg condition secondary a low back 
disability is not warranted.  38 C.F.R. § 3.310(a) (2008).

4.  Residuals of a left kidney contusion were not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a low back 
disability, a bilateral lower leg disability, and residuals 
from a left kidney contusion.  The fourth issue on appeal, 
entitlement to service connection for an eye disability, is 
being remanded for additional evidentiary development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection and secondary service 
connection in letters from the RO dated March 16, 2004 and 
August 26, 2005, including evidence of "[a] relationship 
between your disability and an injury, disease, or event in 
military service" and that "your service-connected 
disability either caused or aggravated your additional 
disability."  See the March 2004 and August 2005 VCAA 
letters respectively.    

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
letters, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in the March 2004 and August 2005 letters that VA would 
assist him with obtaining relevant records from any Federal 
agency, including records from the military and VA Medical 
Centers.  The veteran was also advised in the letters that a 
VA examination would be provided if necessary to decide his 
claims.  Additionally, the letters informed the veteran that 
VA would make reasonable efforts to obtain private medical 
records.  Included with the letters were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the letters asked that the veteran complete such so that 
the RO could obtain private records on his behalf.  

The March 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's  
your responsibility to make sure we receive all requested 
records that aren't  in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the August 2005 VCAA letter, page 4.

The veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the March 2004 letter, page 4; see also the August 2005 
letter, page 2.  However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments [which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the veteran's claims are being denied [with the 
exception of the eye disability claim that is being 
remanded], elements (4) and (5) are moot.  

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in June 2004 and November 2005.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, following the 
issuance of the March 2006 Dingess letter, the veteran was 
allowed the opportunity to present evidence and argument in 
response.  The veteran's claims were readjudicated in the 
January 2008 supplemental statement of the case (SSOC).  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  The veteran has pointed 
to no prejudice or due process concerns arising out of the 
timing of the VCAA notice.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's service 
medical records as well as reports of VA and private medical 
treatment of the veteran.  Additionally, the veteran was 
afforded VA medical examinations in October 2006. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and he 
presented testimony before the Board at a personal hearing in 
August 2008.  

The Board notes that at the August 2008 hearing the 
undersigned Veterans Law Judge granted the veteran a 60 day 
continuance to obtain and supply more evidence of medical 
treatment.  The veteran has not submitted any additional 
evidence.  

Accordingly, the Board will proceed to a decision on the 
merits as to three of the issues on appeal.

1.  Entitlement to service connection for a low back 
disability.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

For chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there is 
no requirement of an evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, Dr. 
C.B.G examined the veteran's low back in July 2002, 
indicating that the veteran had a "left lateral disk 
protrusion at L3-L4 producing left intervertebral neural 
foraminal stenosis" and "mild bilateral degenerative 
changes of the facets at L4-L5 and L5-S1."               See 
the July 9, 2002 medical examination report of Dr. C.B.G., 
M.D.  Additionally, Dr. C.B.G. found "mild spondylosis 
deformans of the lumbar spine."    Further, the October 2006 
VA examiner indicated that the veteran had "multilevel 
osteophytosis."  See the October 12, 2006 VA examiner's 
report, page 6.  

Thus, the Board finds the veteran has a current low back 
disability, to include arthritis.  Hickson element (1) is 
therefore satisfied.  

With respect to Hickson element (2), the Board will 
separately address disease and injury.

Concerning in-service disease, the veteran's service medical 
records do not indicate that a chronic low back disease was 
present in service.  His in-service treatment reports, to 
include his separation examination on September 23, 1966, 
were pertinently negative with respect to any disease 
affecting the veteran's back.  
The veteran indicated that he had no recurrent back pain on 
his September 1966 report of medical history.  Accordingly, 
in-service disease is not shown.  

The Board additionally observes that the veteran's current 
degenerative changes in his back were initially diagnosed 
more than three decades after service, so the one year 
presumptive period in 38 C.F.R. § 3.309(a) does not apply.

Concerning in-service injury, the veteran claims that he 
injured his back when he fell from a stand while repairing 
the wing of a plane.  See the August 2008 hearing transcript, 
pages 3-6.  The veteran's service medical records verify that 
the veteran did fall while repairing an aircraft in June of 
1966, suffering a contusion of his left kidney.  See a June 
10, 1966 clinical record.  However, there is no indication 
that the veteran injured his back in that incident, or that 
he sought treatment for back problems on or after June 10, 
1966 while in service.  

The veteran did in fact seek treatment for low back pain one 
year before that fall, on April 14, 1965: "can't do sit ups 
or push ups because of low back pain".  X-rays showed a 
normal examination of the lumbosacral spine, and no diagnosis 
was made.    
The veteran thereafter did not seek medical treatment for 
back problems.  As was mentioned above, the veteran reported 
no back pain at his September 1966 separation examination, 
and he did not seek treatment for low pack pain until 
September 1998, after a motor vehicle accident.  See a 
September 16, 1998 treatment report of J.E.B., M.D., page 1.  
There is no evidence of record that the veteran received any 
treatment for his back during this decades-long gap.  

Based on this history, the Board finds that the one in-
service report of low back pain was acute and transitory.  
There is no evidence of record indicating the veteran 
incurred a chronic low back disability from an in-service 
fall, or from any other activity in-service.  

Therefore, Hickson element (2), in-service disease or injury, 
has not been met, and the veteran's claim fails on this basis 
alone.  

With respect to Hickson element (3), medical nexus, an 
October 2006 VA examiner opined, after a thorough review of 
the veteran's claims file, that "[f]rom 14 April 1965 until 
January 1998 there is no indication that this veteran had a 
low back problem."  The VA examiner noted that the veteran 
was injured in a motor vehicle accident in January 1998, 
after which he complained of back problems.  The VA examiner 
stated as follows: "[t]he veteran's current low back 
condition is not due to service and not due to falling off an 
aircraft wing which caused his left kidney contusion."  See 
the October 12, 2006 VA examiner's report, page 6.  The VA 
examiner continued, "it is quite evident that the veteran's 
current low back condition is secondary to [the post service 
1998] motor vehicle accident . . . ."  

The only medical opinion to the contrary is that of Dr. B.C. 
who stated that the veteran's "back . . . pain has been 
occurring in persistent patterns for years since an incident 
at work in 1965."  See a February 23, 2006 letter from Dr. 
B.C., M.D.  
This statement appears to be a mere reiteration of the 
veteran's own recent contentions of continual back problems 
after service, which are contrary to the actual medical 
history.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran if they have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  Crucially, Dr. B.C.'s letter does not 
indicate a review of the veteran's claims file, service 
treatment records, or post-service treatment records.  
Additionally, Dr. B.C.'s letter fails to account for the lack 
of medical treatment for the veteran's back for decades 
following the veteran's separation from service.  Nor does it 
discuss the 1998 motor vehicle accident.  
As such, this opinion is of very little probative weight.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"]; see also Elkins v. 
Brown, 5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].  

To the extent that the veteran himself contends that a 
medical relationship exists between his current low back 
disability and his service, his opinion is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  

The veteran evidently contends that he had low back pain in 
service and continually thereafter.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, concerning chronicity and continuity of 
symptomatology.  However, as was discussed above, the one 
instance of back pain in service evidently resolved 
immediately.  Indeed, the veteran's September 1966 separation 
physical examination was pertinently negative for low back 
pain or disability.  Significantly, the veteran did not 
thereafter complain of low back problems for over three 
decades, until after the 1998 motor vehicle accident. In the 
interim, there were no complaints of, or record of treatment 
for low back pain.  

Supporting medical evidence is required.  See Voerth, supra.  
Such evidence is lacking in this case.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  Accordingly, 
service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, is not met and 
the claim fails on this basis as well. 

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.  Hickson elements (2) and (3) have not 
been met.  Therefore, the benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for a bilateral lower 
leg disability, claimed on a direct basis and as secondary to 
a low back disability.  

Relevant law and regulations

The law and regulations generally pertaining to direct 
service connection have been set forth above and will not be 
repeated.  

The Board notes that essential to the award of service 
connection is the first Hickson element, existence of a 
disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; 
see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing 
that a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection].

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

As detailed above, in order to establish service connection, 
there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service incurrence of a disease or injury or evidence of a 
service-connected disability; and (3) medical evidence of a 
nexus between (1) and (2).  See Hickson and Wallin, supra.

With respect to element (1), current disability, there is no 
medical evidence of record that indicates the veteran has a 
current bilateral lower leg disability.  
After thoroughly examining the veteran's legs, the October 
2006 VA examiner indicated that the veteran's "leg problems 
. . . are as least as likely as not secondary to lumbar 
stenosis . . ."  See the October 3, 2006 VA examiner's 
report, pages 1 and 2.  Pertinently, the VA examiner 
specifically ruled out peripheral neuropathy.    

The veteran has presented no medical evidence to the 
contrary.  To the extent that the veteran himself believes 
that he has a current  bilateral lower leg disability, it is 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu, supra.  The statements offered in 
support of the veteran's bilateral lower leg claims by him 
are not competent medical evidence and do not serve to 
establish the existence of a current disability.  

The Board has no reason to doubt that the veteran currently 
experiences pain, weakness, and numbness in his lower 
extremities.  However, the competent medical evidence of 
record attributes these symptoms not to a leg disability; 
rather, these have been identified as radicular symptoms of 
his low back disability.  

In the absence of any diagnosed bilateral lower leg 
disability, service connection may not be granted.   See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, element (1) has not been met, and the veteran's 
claim for service connection fails on this basis alone.

With respect to Hickson element (2), the veteran's service 
medical records do not indicate that a chronic bilateral 
lower leg disease was present in service.  His in-service 
treatment reports, to include his separation examination on 
September 23, 1966, were pertinently negative with respect to 
any disease affecting the veteran's legs.  Accordingly, in-
service disease is not shown.  

Concerning in-service injury, the veteran claims that he 
injured his legs when he fell from a stand while repairing 
the wing of a plane.  See the August 2008 hearing transcript, 
page 10.  As indicated above, the veteran's service medical 
records verify that the veteran did fall while repairing an 
aircraft in June of 1966, suffering a contusion of his left 
kidney.  However, there is no indication that the veteran 
sought treatment for leg pain, numbness, or weakness at that 
time or at any time while in service.  The veteran indicated 
no leg pain at his September 1966 separation examination, and 
he did not seek treatment for leg problems until after the 
1998 motor vehicle accident.  There is no evidence of record 
that the veteran received any treatment for any leg 
disability during this decades-long gap.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed condition]  

Accordingly, there is no evidence of record indicating the 
veteran incurred a bilateral low leg disability from a fall 
or from any other activity in-service.  Therefore, Hickson 
element (2), in-service disease or injury, has not been met, 
and the veteran's claim for direct service connection fails 
on this basis as well.  

To prevail on a secondary basis, the veteran must be service 
connected for the low back disability.  As has been discussed 
above, the Board is denying his claim of entitlement to 
service connection for a low back disability.  Therefore, the 
bilateral lower leg disability claim additionally fails 
because Wallin element (2), a service-connected disability, 
has not been satisfied.  [The veteran is service connected 
for hearing loss and tinnitus.  The veteran does not suggest 
that his back disability may be related to those disorders, 
and there is nothing in the record which so indicates.]

Finally, with respect to element (3), medical nexus, there is 
no competent medical evidence of a relationship between the 
claimed bilateral lower leg disability and the veteran's 
service.  In light of the lack of any current diagnosis of a 
bilateral leg disability as such, medical nexus would be a 
manifest impossibility.

Therefore, element (3), medical nexus, is also not met, and 
the veteran's claim fails on this basis as well. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
a bilateral lower leg disability, both on a direct and 
secondary basis.  Elements (1), (2), and (3) have not been 
met.  Therefore, the benefit sought on appeal is accordingly 
denied.

3.  Entitlement to service connection for residuals of a left 
kidney contusion.  

The veteran contends that he has disability resulting from 
the documented fall 
in June of 1966 in which he suffered a contusion of his left 
kidney.  He was unclear as to what the claimed residuals 
were, although he mentioned low back pain.  
See the August 2008 hearing transcript, pages 4-5.

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

Concerning Hickson element (1), the competent medical 
evidence of record fails to indicate that the veteran 
currently manifests residuals of an in-service left kidney 
contusion.  The October 2006 VA examiner stated that after a 
full review of the veteran's claims file, the "[p]atient has 
no residual abnormalities secondary to this contusion of the 
kidney in 1966."  The examiner continued, "[t]he rationale 
for this statement is that there is no other comment about 
this incident in the C-file and patient has no treatment for 
any type of kidney problems since the service."  See the 
October 3, 2006 VA examiner's report, page 3.    

Indeed, a review of the veteran's September 1966 separation 
examination indicates that the veteran's mother reportedly 
had a history of kidney trouble, but there is "no evidence 
in examinee."  See the September 23, 1966 separation 
examination report.  Pertinently, the report indicates that 
the veteran had blood in his urine after the contusion of the 
kidney in June 1966, but there was no recurrence, 
complications, or sequelae.  The veteran himself indicated as 
much during the August 2008 hearing.  See the hearing 
transcript, page 4.  

The VA examinations of October 2006 indicated that the 
veteran's low back pain is attributable to injuries sustained 
in his 1998 motor vehicle accident, and that no residuals of 
his in-service kidney contusion currently exist.  See the 
October 12, 2006 VA examiner's report, page 6; see also the 
October 3, 2006 VA examiner's report, page 3.  The veteran 
has not provided any competent medical evidence to the 
contrary.  

Accordingly, the Board finds that the competent medical 
evidence of record does not indicate that the veteran 
currently manifests residuals of the left kidney contusion 
which was sustained in service in June 1966.  Therefore, 
Hickson element (1) is not met, and the veteran's claim fails 
on this basis alone.  

For the sake of completeness, the Board will also briefly 
address the remaining two Hickson elements.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide in the alternative].

With respect to Hickson element (2), it is undisputed that 
the veteran sustained an injury to his left kidney during his 
military service.  Accordingly, Hickson element (2), in-
service injury, is satisfied.  

With respect to the remaining Hickson element, medical nexus, 
in the absence of a current disability medical nexus is an 
impossibility.  Indeed, there is of record no competent 
medical opinion which indicates or even suggests that there 
exists any current kidney disability which is related to the 
veteran's in-service left kidney contusion.  The veteran's 
lay opinion is entitled to no weight of probative value.  See 
Espiritu, supra; see also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
residuals of a left kidney contusion.  Hickson elements (1) 
and (3) have not been met.  Therefore, the benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral lower leg disability, 
claimed on a direct basis as well as secondary to a low back 
disability, is denied.

Service connection for residuals of a left kidney contusion 
is denied.


REMAND

4.  Entitlement to service connection for an eye disability.

The veteran claims entitlement to service connection for an 
eye disability due to an incident in service where small 
pieces of metal went into his eye.  The veteran's service 
medical records indicate that the veteran had two rust rings 
removed from his left cornea in January 1964.   

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

An October 2006 VA examiner  stated that there was "no 
evidence of residual rust stains or foreign body scars as a 
result of metal shavings incident that occurred while on 
Active Duty dated 16-21 Jan. 1964.  Chief visual complaint of 
burning left eye is secondary to dry eyes and is least as 
likely as not secondary to corneal injury and foreign body 
and associated rust removal."  

Because the VA examiner's medical nexus opinion is unclear, 
and indeed appears to contradict itself, the Board believes 
that another opinion is necessary to determine the specific 
etiology of any current eye disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran's claims folder should be 
forwarded to and reviewed by the October 
3, 2006 VA examiner, if available, or by 
another reviewer.  The reviewer should 
determine, in light of the veteran's 
entire medical history, the existence and 
nature of any eye disability.  The 
examiner should also provide an opinion as 
to whether it is as likely as not that any 
currently diagnosed eye disability is 
related to the veteran's military service, 
with specific consideration of the 
veteran's in-service treatment.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for an eye disability.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


